Citation Nr: 0828530	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as bipolar disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1950 to August 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a Travel Board 
hearing.  Subsequently, in a July 2008 correspondence, the 
veteran's representative indicated that the veteran was 
withdrawing his hearing request.  Thus, the hearing request 
has been withdrawn.  38 C.F.R. § 20.702(e) (2007).  
 

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a psychiatric disorder is related to service. 

2.  The preponderance of the evidence is against a finding 
that hearing loss is related to service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, claimed as bipolar disorder, was 
not incurred in service, and a psychosis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2003 and August 2006, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
August 2006, the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  The record reflects that the RO requested the 
veteran's service treatment records from the National 
Personnel Records Center (NPRC).  In October 2002, NPRC 
advised VA that the veteran's service records were fire- 
related.  Also, the RO attempted to obtain the veteran's 
records from the Social Security Administration (SSA).  
However, in a July 2008 correspondence, SSA indicated that 
the veteran's records were no longer available.  Likewise, 
the RO attempted to obtain the veteran's treatment records 
from the VA Medical Center (VAMC) in Lexington dated in 1973 
but the VAMC indicated that no records were on file.  The 
Board finds that VA has fulfilled its duty to assist in 
obtaining such records as additional efforts would be futile.  
Additionally, while the veteran and/or his representative has 
identified multiple treatment providers, the RO attempted on 
two occasions to assist the veteran in obtaining that 
evidence.  In letters dated in August 2007 and December 2007, 
the RO requested that the veteran complete and return the 
enclosed VA Form 21-4142 Authorization and Consent to Release 
Information for the various health care providers identified.  
To date, the veteran has not returned the form.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it in circumstances where he may 
or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Here, the veteran's cooperation in filling out 
the authorization form was required to obtain evidence on his 
behalf.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.  
Furthermore, the veteran has been medically evaluated in 
conjunction with both of his claims.  Thus, the duties to 
notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

As discussed above, the veteran's service treatment records 
are not on file and were apparently destroyed in a fire at 
NPRC in St. Louis, Missouri.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 reflects he received awards including 
the Combat Infantryman Badge.  The veteran is a combat 
veteran and so his assertions as to disability during combat 
are presumed true if they are consistent with his service as 
discussed below. 

Psychiatric Disorder

The veteran essentially asserts that his current psychiatric 
disorder is related to service.

If a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as a psychosis 
did not manifest until many years after discharge, as 
discussed below.

While the veteran is a combat veteran, he does not assert nor 
does the evidence demonstrate that his psychiatric disorder 
is related to combat.  See supra 38 U.S.C.A. § 1154(b).

The record is replete with medical documentation of the 
veteran's current treatment for bipolar disorder.  VA 
afforded the veteran a mental disorders examination in 
December 2007 for which the claims folder was reviewed.  The 
examiner noted a diagnosis of bipolar disorder. 

Several records have addressed the onset of disability.   In 
an undated letter M.M. Bateman, M.D noted that the veteran 
had been treated for manic depressive disorder for the past 
11-12 years and in the spring of 1983 he experienced a severe 
episode wherein he was hospitalized.  In another letter dated 
in September 2002, Dr. Bateman stated that the veteran had 
been treated for manic depressive disorder for the past 30-32 
years and she first saw him in the early 1980's.  A February 
2003 VA treatment record noted the veteran's assertion that 
he has had bipolar disorder for 32 years.  The December 2007 
VA examination report noted that the veteran was inconsistent 
with his report of the first manifestation of his disorder.  
The examiner pointed out that the typical age of onset of 
bipolar disorder was between 18 and 25 years of age, and that 
the veteran was 22 when he entered active duty.  The veteran 
reported that a lighter version of bipolar disorder was 
present while still in service and also in the late 1950s.  
The veteran indicated that he did not seek treatment for his 
disorder during service.  Presuming that the lighter version 
had its onset in service, the examiner indicated that there 
was no way of knowing whether those symptoms constituted a 
recognizable psychiatric disorder.  In conclusion, the 
examiner stated that without corroborating evidence of a 
psychiatric disorder in service, he was unable to address the 
onset/etiology of the veteran's disorder without resort to 
mere speculation.     

Based on the evidence, the Board finds that service 
connection for a psychiatric disorder is not warranted.  
While service treatment records are not of record, there is 
no indication that those records would have shown a disorder 
as the veteran indicated that he did not seek treatment 
during that time.  In fact, given Dr. Bateman and the 
veteran's statements, the first indication of treatment for a 
disorder was not until the early 1970's.  This is nearly two 
decades after service discharge.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between current disability and active service.  The December 
2007 examiner indicated that he could not address the onset 
or etiology of the veteran's disorder without resort to 
speculation.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
has a psychiatric disorder related to service) because he 
does not have the requisite medical expertise.   See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Bilateral Hearing Loss

The veteran essentially contends that his hearing loss is 
related to service. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

The first indication in the record of hearing loss is a May 
1976 record from D.L. Smith, M.A., C.C.C. who noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
70
75
LEFT
10
30
60
65
65

Additionally, a June 1981 letter from J.J. Shea, M.D. noted 
severe high tone sensorineural hearing loss in both ears with 
poor comprehension inherited from his mother but made worse 
by noise at work.  

The veteran currently has hearing loss.  He was afforded a VA 
audiology examination in December 2007 for which the claims 
folder was reviewed and the report of which noted the 
following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
55
70
90
80
LEFT
30
55
75
75
80

Word recognition was 36 percent in the right ear and 32 
percent in the left ear.  The impression was moderately 
severe to profound sensorineural hearing loss above 500 Hz in 
the right ear and mild to profound sensorineural hearing loss 
in the left ear.  The examiner cited to the hearing 
examinations in 1976 and 1981 in the claims folder, which 
were discussed above.  Also, while acknowledging the 
veteran's noise exposure in service from combat for about 
seven months, the examiner noted that the veteran had 
significant occupational exposure before and after service.  
He concluded that it was not at least as likely as not that 
the veteran's reported history of miliary noise exposure 
contributed to his current hearing loss.  

Based on the evidence, the Board finds that service 
connection for bilateral hearing loss is not warranted. While 
service treatment records are not of record, there is no 
indication that the veteran had hearing loss during active 
duty.  The first indication of hearing loss in the record is 
not until 1976, which is 24 years after discharge from active 
duty.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Furthermore, there is no opinion which 
provides a nexus between current disability and active 
service.  In fact, the December 2007 VA examination report 
noted it was not at least as likely as not that the veteran's 
reported history of miliary noise exposure contributed to the 
veteran's current hearing loss.  The veteran has been shown 
to have a family history of hearing loss and significant 
noise exposure before and after service.  Therefore, service 
connection is denied  

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has hearing loss 
related to service) because he does not have the requisite 
medical expertise.   See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, claimed as 
bipolar disorder, is denied. 

Service connection for bilateral hearing loss is denied. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


